Citation Nr: 1211798	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to separate evaluations for the service-connected degenerative joint disease with torn acetabular labrum, left hip and symphysis pubic fracture (claimed as left hip condition and pelvic pain).  

2.  Entitlement to an initial compensable evaluation for the service-connected residuals, status-post osteophyte resection and modified Brostrum procedure, right ankle (claimed as right ankle condition).  

3.  Entitlement to an initial compensable evaluation for the service-connected degenerative disc disease of the lumbar spine (claimed as low back condition).  

4.  Entitlement to service connection for a right index finger disorder.  

5.  Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision, issued by a Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, granted entitlement to service connection for degenerative joint disease with torn acetabular labrum, left hip and symphysis public fracture (claimed as left hip condition and pelvic pain), and assigned a 10 percent rating, effective September 1, 2007; granted service connection for the residuals, status-post osteophyte resection and modified Brostrum procedure, right ankle (claimed as right ankle condition), and assigned a noncompensable evaluation, effective September 1, 2007; granted service connection for degenerative disc disease of the lumbar spine (claimed as low back condition), and assigned a noncompensable evaluation, effective September 1, 2007.  In this decision, the RO also denied entitlement to service connection for numbness of right index finger, and for left ear hearing loss.  

As the claims for increased ratings involve requests for higher ratings following grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The issues of entitlement to service connection for a left ankle disorder, a right hip disorder, and for bilateral knee disorders, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

With respect to the left hip disability, the Veteran contends that his service-connected degenerative joint disease with torn acetabular labrum left hip and pubic symphysis fracture should be considered as two separate disabilities as they did not occur at the same time and effect different parts of the hip joint.  

Specifically, in a statement received in October 2007, the Veteran noted that at the time of the October 2007 rating decision, the RO indicated that since 2004 the Veteran was treated conservatively for left sacroiliac and symphysis pubis strain after a parachute landing.  However, the Veteran argued that he sustained injury to his right side and not his left side during the parachuting exercise, and that his complaints have always involved the pubic symphysis area on both the right and left sides.  He indicated that his first complaint about his left hip did not occur until 2007, after he sustained injury to and had surgery performed on his right ankle, and essentially argued that his left hip and pubic symphysis are separate disabilities warranting separate compensation.  

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  The aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  38 C.F.R. § 4.13; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

On VA examination in August 2007, the Veteran underwent X-ray testing, which revealed evidence of prior trauma to the pubic symphysis and right ischium with a fracture of the pubic symphysis, age indeterminate.  The Veteran was diagnosed with degenerative joint disease of the left hip with torn acetabular labrum, per recent MRI in June 2007, and with tender symphysis pubis with X-rays pending to determine presence or absence of arthritis or old fracture.  

Private treatment records show findings of mild degenerative joint disease in the left hip, torn acetabular labrum, dysplastic lateral femoral bump, decreased head-neck offset involving the femur, possible femoroacetabular impingement, possible sciatica, possible labral tear, left hip pain, and sacroiliac joint dysfunction.  

The current medical record does not contain an opinion that discusses the nature and relationship between the left hip and pubic symphysis.  Hence, the Board finds that VA examination is necessary to ascertain the nature of the diagnosed left hip and pubic symphysis disability and to distinguish symptoms attributable to the service-connected left hip disability from those attributable to those of the pubic symphysis area.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (where missing information is relevant, factual, and objective and bears on the probative value of a medical report, VA must seek clarification from the examiner or explain why such clarification would be unreasonable).  In this case, the August 2007 examiner provided separate diagnoses for the left hip and pubic symphysis disorders; however, the RO evaluated both disorders as a single disability.  Consequently, clarification is needed to provide adequate review of the request for separate evaluations.  

With respect to the right ankle and lumbar spine disabilities, the Veteran contends that his service-connected residuals status-post osteophyte resection and modified Brostrum procedure, right ankle has led to symptoms of swelling due to constant weight bearing and walking, which causes pain on motion, and that his service-connected degenerative disc disease of the lumbar spine has led to symptoms of muscle spasm and constant pain in the low back.  

The Board notes that the most recent VA examination report to address the right ankle and lumbar spine disabilities took place in August 2007, and that the Veteran has not undergone a VA examination to evaluate either disability in approximately 5 years.  Moreover, in August 2008 the Veteran expressed his desire to undergo additional VA examination for his increased rating claims and has reported an increase in the severity of his service-connected disabilities.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Under 38 C.F.R. § 3.326(a) (2011), a VA examination will be authorized where there is a possibility of a valid claim.  

Hence, the Board finds that more contemporaneous examinations, responsive to the pertinent rating criteria, are needed.  See 38 U.S.C.A. § 5103A (West 200238 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).  
 
With respect to the claim for service connection for the right index finger, the Veteran contends that he currently experiences symptoms of numbness in his right index finger that began during his active duty service after being exposed to cold temperatures, to include while serving in combat.  

It must be noted that, as a combat veteran, the Veteran would be entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id.  citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The Veteran has received numerous decorations, medals, badges, citations and campaign ribbons, to specifically include the Bronze Star Medal with one Oak Leaf Cluster, which denotes combat service.  Therefore, the Board concedes that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  

A May 2006 service treatment record reveals complaint of right index finger numbness for the past year or two in cold weather, without tingling or discoloration, which affects range of motion with the finger, and diagnosis of Raynaud's phenomenon.  A May 2007 service treatment record shows complaints of temperatures sensitivity in the right index finger and no dysfunction until finger gets cold, and that the Veteran was diagnosed two years ago with Raynaud's Syndrome, without vascular surgery consult.  

A private treatment record, dated in June 2007, reflects general findings of sensitivity to hot and cold, and in November 2007 the Veteran was treated for right index finger numbness that had been previously diagnosed as "Raynode's disease."  During an August 2007 VA general examination, the Veteran reported that for the past four years he has had intermittent decreased sensation in the fingertip of the right index finger, which grows worse in cold weather.  The examiner noted that there was no history of trauma to the finger or proximal related structures, and observed that the finger appeared normal and the Veteran had full extension and flexion ability and normal strength.  However, the examiner noted there was redness, swelling or deformity, and the Veteran reported a decrease in light touch sensitivity in the distal fat pad volar region.  The examiner noted the Veteran could still feel light touch and discriminate between sharp and dull.  The examiner failed to discuss the in-service medical treatment for years of numbness in the right index finger and the diagnosis of Raynaud's Syndrome, or to provide an opinion regarding the etiology of the claimed right index finger disorder.  

Although the Veteran has not been diagnosed with a right index finger disorder, the Board finds he is competent to assert that he currently experiences numbness in his right index finger.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

Given the Veteran's competent and credible assertions that he has experienced a right index finger disorder since his service, along with service treatment records showing treatment for right index finger hypoesthesia and Raynaud's Syndrome, and the August 2007 VA examination reflecting that he currently reports suffering from numbness in his right finger, the Board finds that a VA examination is warranted to address the nature and etiology of his claimed right index finger disorder, once action has been taken to ensure that all relevant and existing evidence has been added to the claims file.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim for service connection for left ear hearing loss, the Veteran contends that he currently experiences VA compensable hearing loss that began in service and has progressively worsened over the years.  He asserts that his 20 years serving in the military, including 10 years of working on generators and providing Close Air Support for the Army in combat operations has led to hearing damage.  

As discussed, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b) as a combat veteran.  Hence, the Board concedes that the Veteran likely was exposed to excessive noise during service while serving in combat operations as tactical air controller, craftsman, paratrooper, tactical air communications and "con" craftsman, and electrical power production craftsman for over 20 years.  In this regard, various service treatment records show reports that the Veteran has jobs and hobbies which involve exposure to loud noise, and was routinely noise exposed, for which he was prescribed foam ear plugs.  

The Board further concedes that the Veteran has been shown to have hearing impairment to qualify as a disability for the purpose of payment of VA compensation under 38 C.F.R. § 3.385 both in service and post-service.  

However, the record raises consideration of the applicability of the provisions of presumption of soundness and aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.306; 38 U.S.C.A. §§ 1111, 1137.  See also Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  

In this regard, on Report of Medical Examination for enlistment in the Air Force, dated in January 1987, the Veteran entered service with audiometric test scores revealing hearing loss in the left ear, and the assignment of a numerical designation of 2 under the "hearing and ear" category on his physical profile or PULHES. Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

Although there is an August 2007 VA audiology examination that includes an audiometric evaluation of the degree of the Veteran's left ear hearing loss and the record shows that the Veteran's left ear hearing loss may have preexisted his entrance into service, there is no medical opinion of record that addresses as whether or not any pre-existing hearing loss increased in severity during service, and if so, whether or not the increase in severity represented simply a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying disorder, or if an increase in severity represents a worsening of the underlying condition beyond the natural progress of the disorder.  

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4).  Hence, the Board finds that a VA examination is warranted.  

Finally, the Board reviewed the Virtual VA electronic records as well and found no medical records in the Veteran's electronic record.  Hence, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps in order to obtain copies of any outstanding VA treatment records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The Veteran should be scheduled for a VA examination to determine the nature and severity of the service-connected degenerative joint disease with torn acetabular labrum, left hip and symphysis pubic fracture (claimed as left hip condition and pelvic pain).  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specifically, the examiner should comment on the common and separate symptomatology involving the diagnosed degenerative joint disease with torn acetabular labrum left hip and the diagnosed pubic symphysis fracture.  The examiner should determine whether any separate diagnosis is a progression of the prior diagnosis, correction of an error in the former diagnosis, or development of a new and separate condition.  The examiner should also comment on the severity of degenerative joint disease with torn acetabular labrum left hip and pubic symphysis fracture disability, both together and separately, particularly considering the guidance of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  

The examiner should also comment on the functional effects of the Veteran's left hip and pubic symphysis disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.  

3.  The Veteran should then be scheduled for a VA examination to determine the current severity of the service-connected right ankle disability.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specifically, the examiner should provide an opinion in terms that are consistent with the rating criteria for rating limitation of motion of the ankle (Diagnostic Code (DC) 5271), for rating ankylosis of the ankle, (DC 5270), for rating ankylosis of the subastragalar or tarsal joint (DC 5272), and for rating malunion of the Os calcis or astragalus (DC 5273), particularly considering the guidance of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  

The examiner should also comment on the functional effects of the Veteran's right ankle disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.  

4.  The Veteran should also be scheduled for a VA examination to determine the current severity of the service-connected lumbar spine disability.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specifically, the examiner should address any symptoms manifested by radiculopathy or other separately ratable disability, and any incapacitating episodes due to any disc disease observed, based upon the claims file review, the Veteran's subjective reports, and the examination findings.  

The examiner should also comment on the functional effects of the Veteran's lumbar spine disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.  

5.  The RO should then schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and likely etiology of the claimed right index finger disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must:

(a) discuss any current right index finger pathology, based upon the claims file review, the Veteran's subjective reports, and the examination findings;  

(b) provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current right index finger disorder is related to an incident or injury of the Veteran's service.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

6.  The RO should then schedule the Veteran for a VA audiology examination with an audiologist to determine the nature and etiology of the claimed left ear hearing loss.  All indicated tests and studies should be performed and all findings must be reported in detail.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must:

(a) describe the nature of any current left ear hearing loss;  

(b) take into account all relevant service records and provide an opinion as to whether or not the Veteran had left ear hearing loss at the time of his entrance into active service, and if so, describe the nature of the hearing loss;  

(c) if the Veteran entered service with left ear hearing loss, provide an opinion as to whether or not this hearing loss increased in severity during service, and if so, opine as to whether or not the increase in severity represented simply a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying disorder, or if an increase in severity represented a worsening of the underlying condition beyond the natural progress of the disorder;  

(d) if the Veteran did not enter service with left ear hearing loss, provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current left ear hearing loss is due to the conceded in-service noise exposure.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

7.  Following completion of all indicated development, the RO should readjudicate the claims for increased ratings and for service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



